—Order, Supreme Court, New York County (Ira Gammerman, J.), entered July 25, 1995, which denied petitioner attorney/coconservator’s motion to disaffirm the report of the Special Referee and confirmed the report, awarding $1,875 in legal fees, and order, same court and Justice, entered January 2, 1996, which denied petitioner’s motion to renew, unanimously affirmed, without costs.
*128Petitioner failed to demonstrate that the findings of the Special Referee were not substantially supported by the record (see, Kaplan v Einy, 209 AD2d 248, 250-251). Since the attorney failed to explain in detail the after-the-fact reconstructed time records submitted, neglected to submit any of the litigation papers she claimed to have prepared, and refused to introduce the contemporaneous time records in her possession or seek their redaction in view of her claim that they included work product, the Referee properly drew a strong adverse inference (see, Noce v Kaufman, 2 NY2d 347, 353) with respect to her claim that the fee requested was for legal services and not routine conservatorship services for which a full commission had been awarded.
As the motion court properly determined, the new evidence submitted on renewal was hearsay and, in any event, would not have altered the result.
We have considered petitioner’s other contentions and find them to be without merit. Concur—Wallach, J. P., Rubin, Nardelli, Williams and Andrias, JJ.